Citation Nr: 0909902	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  97-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right forearm injury, initially assigned a 10 percent 
evaluation.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a fractured jaw. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for umbilical and 
ventral herniorrhpahies.

4.  Entitlement to an increased (compensable) rating for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to 
September 1976 and had subsequent service in the Air National 
Guard.  

Service connection for residuals of a right forearm injury 
was granted in a September 2002 rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO), and a 10 
percent evaluation was assigned.  In August 2004, the Board 
denied the appeal.  In a February 2007 decision, the Court of 
Appeals for Veterans Claims (hereinafter Court) vacated the 
Board's August 2004 decision and remanded the matter for 
further development.  In January 2008, the Board remanded the 
claim. 

The other remaining claims stem from a December 2006 RO 
decision.  The Board notes that issues 2-4 were apparently 
assigned a more recent docket number: 08 06 292, as they stem 
from a more recent appeal.  In order to facilitate the 
resolution of the Veteran's claims, to include the scheduling 
of his Board hearing, the two appeals, which have different 
docket numbers will be consolidated in the Veteran's favor.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2008 statement, the Veteran's attorney 
requested that the Veteran be afforded a videoconference 
hearing at the RO before a Veterans Law Judge.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing concerning the 
issues as listed on the coverpage of this 
remand.  The Veteran and his attorney 
must be notified of the date and time of 
the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

